Kerwin, J.
This is an action on a promissory note for $300 executed by Sam Cayouette and his wife Anna Cayouette, the appellant, as maker, and payable to respondent, Citizens State Bank of Shazvano, and indorsed by one Paul Winter. Defendants admitted the execution of the note. Anna Cayouette alone answered, and set up the defense that she was a married woman and executed the note as surety only for her husband and that the proceeds of the note were for the sole benefit of her husband, and that neither she nor her estate was benefited thereby.
*193On the trial the jury found that Sam Cayouette was employed by his wife, Anna Cayouette, as her agent in securing and obtaining the loan for her from the respondent bank on June 29, 1915; that the separate property and separate estate of appellant received the benefit of the money obtained on said loan; that said money so obtained was necessary and convenient for the use and enjoyment of appellant’s separate estate and property; that appellant authorized her husband, Sam Cayouette, to withdraw funds'deposited to her credit in the bank by issuance of his checks. Judgment was entered for the plaintiff on the verdict, and Anna Cayouette appealed.
It is insisted that the verdict is contrary to the evidence. Under this head several propositions are argued which we shall briefly consider.
1. It is contended that the husband, Sam Cayouette, was not the agent of his wife in obtaining the loan. There is evidence tending to show that Sam Cayouette went into the saloon business on the property of his wife, the appellant here, and borrowed money for that purpose, and that his wife was interested in continuing the saloon business on her property. The dealings and property transactions between Sam and his wife tend strongly to show that they were acting together for the benefit of. Mrs. Cayouette’s. property and that in the transactions under consideration regarding the saloon business and borrowing of the money for which the note in suit was given the defendant Anna Cayouette was interested and Sam, her husband, was acting for her. We are therefore convinced, upon a review of all the evidence, that in obtaining the loan for which the note in suit was given the finding of the jury to the effect that Sam was the agent of his wife in obtaining the loan is supported by the evidence.
2. It is further contended by the appellant that her separate property was not benefited by the loan. The finding of the jury against the appellant’s contention on this point is also well supported by the evidence. In considering this *194finding it is helpful to examine the course of conduct of Sam and his wife in their dealings regarding their property. It appears that appellant owned the saloon property and that Sam conveyed to her other property for the purpose of defrauding his creditors. Sam seems to have made the contract's, and Anna, or Anna and Sam, received the profits. The whole scheme appears to have been devised for the purpose of obtaining money when needed by Sam or Anna. The evidence tends to show a system of doing business by Anna and her husband, Sam, of borrowing money with the intention of avoiding payment, and that money borrowed by Sam and used for the appellant was a part of the scheme. We are satisfied that the finding to the effect that the separate property and estate of the wife received benefit from the money obtained on the loan is supported by the evidence. Bouck v. Enos, 61 Wis. 660, 21 N. W. 825; Holway v. Sanborn, 145 Wis. 151, 130 N. W. 95; Barlow v. Foster, 149 Wis. 613, 136 N. W. 822; Somers v. Germania Nat. Bank, 152 Wis. 210, 138 N. W. 713.
3. It is further argued that the money obtained on the loan for which the note in suit was given was not convenient or necessary for the use and enjoyment of the wife’s separate property. The jury found that it was, and we think the finding is supported by the evidence. Kriz v. Peege, 119 Wis. 105, 95 N. W. 108. The obtaining of the license so as to keep the property as saloon property under the Baker law [Laws 1907, chs. 188, 484; sec. 1565d Stats.] was a benefit or understood to be a benefit to the separate estate and property of the appellant under the finding of the jury supported by the evidence. State ex rel. Marvin v. Larson, 153 Wis. 488, 140 N. W. 285; Zodrow v. State, 154 Wis. 551, 143 N. W. 693.
4. The jury also found that the appellant authorized her husband, Sam Cayouette, to withdraw funds deposited to her credit in the respondent bank. The husband and wife *195living together as shown in this case, in connection with their dealings in all property matters,' together with other evidence, convince us that the jury was entitled to find that the husband was authorized to withdraw funds deposited in the plaintiff bank to the credit of appellant.
5. It is also contended by respondent that the appellant, Anna Cayouette, is estopped from denying liability. There is considerable evidence supporting the respondent’s contention upon this point, but the findings of the jury being supported by the evidence we do not deem it necessary to pass upon this point. H. W. Wright L. Co. v. McCord, 145 Wis. 93, 128 N. W. 873; S. D. Seavey Co. v. Campbell, 115 Wis. 603, 91 N. W. 655; Somers v. Germania Nat. Bank, 152 Wis. 210, 138 N. W. 713.
6. It is further argued that no action at law can be maintained against a wife upon a note executed by her as surety only. Since the findings are supported by the evidence this contention is without merit.
7. It is also insisted that there was error in the admission of evidence. We shall not extend this opinion by a discussion of this point. It is sufficient to say that we find no prejudicial error under this head.
By the Court. — The judgment is affirmed.